        Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                               (Greenbelt Division)


IMMER RIOS
c/o 519 H Street NW
Washington, DC 20001
(Montgomery County)

JORGE RIOS
c/o 519 H Street NW
Washington, DC 20001
(Montgomery County)

JILBERTO RIOS
c/o 519 H Street NW
Washington, DC 20001
(Montgomery County)

      Plaintiffs,

v.                                            Civil Action No. __________________
POTOMAC RESTAURANT GROUP, INC.
d/b/a RENATO’S AT RIVER FALLS                 COMPLAINT
4711 Oxford Street
P.O. Box 376
Garrett Park, MD 20896
(Montgomery County)

ASHLEY JEANNE GROLIG
4711 Oxford Street
Garrett Park, MD 20896
(Montgomery County)

ENZO Z. IACHETTI
20676 Rainsboro Drive
Ashburn, VA 20147

MICHAEL ANGELO COLELLA
4711 Oxford Street
Garrett Park, MD 20896
(Montgomery County)

      Defendants.
           Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 2 of 13




                                          COMPLAINT

1.     For decades, Plaintiffs worked at the Potomac restaurant “Renato’s at River Falls.” De-

spite helping Defendants build their restaurant business through years of loyal service, Defend-

ants did not pay Plaintiffs minimum and overtime wages. Defendants also failed to pay two of

the Plaintiffs for their final week of work.

2.     Plaintiffs bring this action to recover damages for Defendants’ willful failure to pay regu-

lar, minimum, and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl.

Art., § 3-401 et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md.

Code, Lab. & Empl. Art., § 3-501 et seq.

                                      Jurisdiction and Venue

3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a major-

ity of the Maryland parties reside in this district and division, or because a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occurred in this district and division.

                                               Parties

5.     Plaintiff Immer Rios is an adult resident of Montgomery County, Maryland.

6.     Plaintiff Jorge Rios is an adult resident of Montgomery County, Maryland.

7.     Plaintiff Jilberto Rios is an adult resident of Montgomery County, Maryland.

8.     Defendant Potomac Restaurant Group, Inc. is a Maryland corporate entity. It does busi-

ness as Renato’s at River Falls. Its principal place of business is located at 4711 Oxford Street,




                                                  2
          Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 3 of 13



P.O. Box 376, Garrett Park, MD 20896. Its resident agent for service of process is Ashley Grolig,

4711 Oxford Street, P.O. Box 376, Garrett Park, MD 20896.

9.     Defendant Ashley Jeanne Grolig is an adult resident of Maryland. She resides at 4711

Oxford Street, Garrett Park, MD 20896. She is an owner and officer of Defendant Potomac Res-

taurant Group, Inc. She exercises control over the operations of Potomac Restaurant Group, Inc.

— including its pay practices.

10.    Upon information and belief, Defendant Ashley Jeanne Grolig is the President of Defend-

ant Potomac Restaurant Group, Inc.

11.    Defendant Michael Angelo Colella is an adult resident of Maryland. He resides at 4711

Oxford Street, Garrett Park, MD 20896. He is an owner and officer of Defendant Potomac Res-

taurant Group, Inc. He exercises control over the operations of Potomac Restaurant Group, Inc.

— including its pay practices.

12.    Upon information and belief, Defendant Michael Angelo Colella is the Vice-President of

Defendant Potomac Restaurant Group, Inc.

13.    Defendant Enzo Z. Iachetti is an adult resident of Virginia. He resides at 20676 Rains-

boro Drive, Ashburn, VA 20147. He is the general manager at Renato’s at River Falls. He exer-

cises control over the employees of Potomac Restaurant Group, Inc. — including over its em-

ployees’ schedules and compensation.

14.    Defendants Potomac Restaurant Group, Inc. owns and operates the restaurant Renato’s at

River Falls, located at 10120 River Road, Potomac, Maryland, 20854.

                     Factual Allegations Specific to Plaintiff Immer Rios
15.    Plaintiff Immer Rios worked at Renato’s at River Falls from approximately 2001 through

approximately February 15, 2020.

16.    Plaintiff Immer Rios worked at Renato’s at River Falls as a waiter.


                                               3
              Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 4 of 13



17.    Plaintiff Immer Rios’ job duties at Renato’s at River Falls primarily consisted of setting

up the bar and dining tables before the restaurant opened, waiting tables, and serving food and

beverages to customers. On Sundays, he typically and customarily both opened and closed the

restaurant.

18.    Plaintiff Immer Rios typically and customarily worked six days per week.

19.    Plaintiff Immer Rios typically and customarily worked fifty-one hours per week.

20.    At all relevant times, Defendants paid Plaintiff Immer Rios approximately $252.00 in

wages per week.

21.    At all relevant times, Defendants paid Plaintiff Immer Rios for forty hours of work at

$4.00 an hour, and for his work on Sundays, an extra $92.00.

22.    At all relevant times, Defendants paid Plaintiff Immer Rios’ wages by check.

23.    At all relevant times, Defendants paid Plaintiff Immer Rios’ tips in cash.

24.    Plaintiff Immer Rios worked more than forty hours per workweek for Defendants.

25.    Defendants paid Plaintiff Immer Rios the same regular hourly rate across all hours

worked.

26.    Defendants did not pay Plaintiff Immer Rios overtime wages — or one and one-half

times his regular hourly rate for hours worked in excess of forty in a workweek.

27.    In addition to not paying overtime wages, Defendants did not pay Plaintiff Immer Rios

the applicable federal, Maryland, and Montgomery County minimum wages.

28.    Finally, Defendants did not pay Plaintiff Immer Rios any wages for some of his time

worked.

29.    Defendants did not pay Plaintiff Immer Rios for his work performed from approximately

February 10, 2020, through approximately February 15, 2020.




                                                4
          Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 5 of 13



30.    For Plaintiff Immer Rios’ work in the three years preceding the filing of this Complaint,

Defendants owe him approximately $62,342.00 in regular, minimum, and overtime wages (ex-

cluding liquidated damages).

                     Factual Allegations Specific to Plaintiff Jorge Rios
31.    Plaintiff Jorge Rios worked at Renato’s at River Falls from approximately 1999 through

approximately February 15, 2020.

32.    Plaintiff Jorge Rios worked at Renato’s at River Falls as a food runner.

33.    Plaintiff Jorge Rios’ job duties at Renato’s at River Falls primarily consisted of serving

customers their food and beverages, and cleaning and setting up tables.

34.    Plaintiff Jorge Rios typically and customarily worked six days per week.

35.    Plaintiff Jorge Rios typically and customarily worked thirty-three hours per week.

36.    At all relevant times, Defendants paid Plaintiff Jorge Rios $160.00 per week.

37.    At all relevant times, Defendants paid Plaintiff Jorge Rios for forty hours of work at

$4.00 per hour.

38.    At all relevant times, Defendants paid Plaintiff Jorge Rios’ wages by check.

39.    At all relevant times, Defendants paid Plaintiff Jorge Rios’ tips in cash.

40.    Defendants did not pay Plaintiff Jorge Rios the applicable federal, Maryland, and Mont-

gomery County minimum wages.

41.    Finally, Defendants did not pay Plaintiff Jorge Rios any wages for some of his time

worked.

42.    Defendants did not pay Plaintiff Jorge Rios for his work performed from approximately

February 10, 2020, through approximately February 15, 2020.




                                                 5
            Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 6 of 13



43.     For Plaintiff Jorge Rios’ work in the three years preceding the filing of this Complaint,

Defendants owe him approximately $39,036.25 in regular and minimum wages (excluding liqui-

dated damages).

                       Factual Allegations Specific to Plaintiff Jilberto Rios
44.     Plaintiff Jilberto Rios worked at Renato’s at River Falls from approximately 1989

through approximately February 15, 2020.

45.     Plaintiff Jilberto Rios worked at Renato’s at River Falls as a kitchen laborer.

46.     Plaintiff Jilberto Rios’ job duties at Renato’s at River Falls primarily consisted of wash-

ing dishes, cutting vegetables, preparing meats, and cleaning the kitchen and bathrooms.

47.     Prior to January 1, 2020, Plaintiff Jilberto Rios typically and customarily six days per

week.

48.     Prior to January 1, 2020, Plaintiff Jilberto Rios typically and customarily worked forty-

four hours per week.

49.     Starting on January 1, 2020, Plaintiff Jilberto Rios typically and customarily seven days

per week.

50.     Starting on January 1, 2020, Plaintiff Jilberto Rios typically and customarily worked

sixty-one hours per week.

51.     At all relevant times, Defendants paid Plaintiff Jilberto Rios a biweekly salary.

52.     Defendants paid Plaintiff Jilberto Rios approximately the following biweekly salaries:

             Approximate Dates               Biweekly Salary        Effective Hourly Rate
         Mar. 27, 2017–Dec. 31, 2019            $1,212.00                   $13.77
         Jan. 01, 2020–Feb. 15, 2020            $1,328.00                   $10.89

53.     At all relevant times, Defendants paid Plaintiff Jilberto Rios by check.

54.     At all relevant times, Plaintiff Jilberto Rios worked more than forty hours per workweek

for Defendants.


                                                  6
            Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 7 of 13



55.     At all relevant times, Defendants paid Plaintiff Jilberto Rios the same effective hourly

rate across all hours worked.

56.     At all relevant times, Defendants did not pay Plaintiff Jilberto Rios overtime wages — or

one and one-half times his regular hourly rate for hours worked in excess of forty in a workweek.

57.     In addition to not paying overtime wages, Defendants did not always pay Plaintiff Jil-

berto Rios the applicable Montgomery County minimum wage.

58.     For Plaintiff Jilberto Rios’ work in the three years preceding the filing of this Complaint,

Defendants owe him approximately $5,638.80 in minimum and overtime wages (excluding liqui-

dated damages).

                         Factual Allegations Common to All Plaintiffs

59.     Defendant Ashley Jeanne Grolig participated in the decision to set the restaurant’s hours

of operations.

60.     Defendant Ashley Jeanne Grolig participated in the decision to hire Defendant Enzo Z.

Iachetti.

61.     Defendant Ashley Jeanne Grolig participated in the decision to fire Plaintiffs.

62.     Defendant Ashley Jeanne Grolig authorized Defendant Enzo Z. Iachetti to fire Plaintiffs.

63.     Defendant Michael Angelo Colella participated in the decision to set the restaurant’s

hours of operations.

64.     Upon information and belief, Defendant Michael Angelo Colella participated in the deci-

sion to hire Defendant Enzo Z. Iachetti.

65.     Defendant Michael Angelo Colella participated in the decision to set Plaintiffs’ rate of

pay.

66.     Defendant Michael Angelo Colella participated in the decision to fire Plaintiffs.




                                                  7
            Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 8 of 13



67.      Defendant Michael Angelo Colella authorized Defendant Enzo Z. Iachetti to fire Plain-

tiffs.

68.      Defendant Enzo Z. Iachetti set Plaintiffs’ work schedules.

69.      Defendant Enzo Z. Iachetti participated in the decisions to set Plaintiffs’ rate of pay.

70.      Defendant Enzo Z. Iachetti supervised Plaintiffs’ day-to-day work.

71.      Defendant Enzo Z. Iachetti told Plaintiffs that they were fired.

72.      At all relevant times, Defendants had the power to hire and fire Plaintiffs.

73.      At all relevant times, Defendants had the power to control Plaintiffs’ work schedule.

74.      At all relevant times, Defendants had the power to supervise and control Plaintiffs’ work.

75.      At all relevant times, Defendants had the power to set Plaintiffs’ rate and manner of pay.

76.      At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs the applicable federal, Maryland, and Montgomery County minimum wage rates.

77.      The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

78.      Maryland law requires that employers pay non-exempt employees at least $8.75 per hour

from July 1, 2016 through June 30, 2017, $9.25 per hour from July 1, 2017 through June 30,

2018, $10.10 per hour from July 1, 2018 through December 31, 2019, and $11.00 per hour from

January 1, 2020 through the present. Md. Code, Lab. & Empl. Art. § 3-413.

79.      For companies with fewer than fifty employees, the Montgomery County minimum wage

was $10.75 per hour from July 1, 2016 through June 30, 2017, $11.50 per hour from July 1, 2017

through June 30, 2018, $12.00 per hour from July 1, 2018 through June 30, 2019, and $12.50 per

hour from July 1, 2019 through the present. Montgomery County Code, § 27-68.




                                                   8
            Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 9 of 13



80.      At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs one and one-half times their regular rate for all hours worked in excess of forty hours in any

one workweek.

81.      At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiffs all wages legally due to them.

82.      At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

83.      At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

84.      At all relevant times, Defendants had employees who handled food products, such as

beef, cheese, wine, and vegetables, that had been raised, produced, or grown outside of Mary-

land.

                                             COUNT I
        FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
85.      Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

86.      Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29

U.S.C. § 203(d).

87.      The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

88.      The FLSA permits states to set a minimum wage higher than that provided for by the

FLSA. 29 U.S.C. § 218.

89.      The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.




                                                   9
          Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 10 of 13



§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

90.     Defendants violated the FLSA by knowingly failing to pay one or more Plaintiffs the re-

quired minimum wage.

91.     Defendants violated the FLSA by knowingly failing to pay one or more Plaintiffs at least

one and one-half times their regular hourly rates for hours worked in excess of forty hours in any

one workweek.

92.     Defendants’ violations of the FLSA were willful.

93.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
94.     Plaintiffs incorporate the foregoing paragraphs as if set forth in their entirety herein.

95.     Each defendant was an “employer” of Plaintiffs within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

96.     The MWHL requires that employers pay non-exempt employees at least $8.75 per hour

from July 1, 2016 through June 30, 2017, $9.25 per hour from July 1, 2017 through June 30,

2018, $10.10 per hour from July 1, 2018 through December 31, 2019, and $11.00 per hour from

January 1, 2020 through the present. Md. Code, Lab. & Empl. Art. § 3-413.

97.     The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.




                                                  10
          Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 11 of 13



98.    Defendants violated the MWHL by knowingly failing to pay the required minimum wage

to one or more Plaintiffs.

99.    Defendants violated the MWHL by knowingly failing to pay one or more Plaintiffs one

and one-half times their regular hourly rate for hours worked in excess of forty hours in any one

workweek.

100.   Defendants’ violations of the MWHL were willful.

101.   For Defendants’ violations of the MWHL, Defendants are liable to Plaintiffs for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT III
                    FAILURE TO PAY WAGES UNDER THE MWPCL

102.   Plaintiffs incorporate the foregoing paragraphs as if set forth in their entirety herein.

103.   Each defendant was an “employer” of Plaintiffs within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

104.   The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

105.   The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

106.   The “wages” required to be timely paid by the MWPCL include regular, minimum and

overtime wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early

Healthcare Giver, Inc., 439 Md. 646, 654 (Md. 2014).

107.   Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiffs all

wages due, including regular, minimum, and overtime wages.


                                                 11
            Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 12 of 13



108.   Defendants’ violations MWPCL were willful.

109.   For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiffs for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, court costs, and any

other relief deemed appropriate by the Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $325,103.14, and

grant the following relief:

       a.        Award Plaintiffs $321,051.14, consisting of the following overlapping elements:

               i.       unpaid minimum and overtime wages, plus an equal amount as liquidated

                        damages, pursuant to the FLSA, 29 U.S.C. § 216;

              ii.       unpaid minimum and overtime wages, plus an equal amount as liquidated

                        damages, pursuant to the MWHL, Md. Code, Lab. & Empl. Art., § 3-427;

             iii.       three times the amount of unpaid regular, minimum, and overtime wages,

                        pursuant to the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

       b.        Award Plaintiffs pre-judgment and post-judgment interest as permitted by law;

       c.        Award Plaintiffs reasonable attorney’s fees and expenses at (as of this date, ap-

       proximately $3,652.00);

       d.        Award Plaintiffs court costs (currently, $400.00); and

       e.        Award any additional relief the Court deems just.




                                                  12
        Case 8:20-cv-00939-PX Document 1 Filed 04/12/20 Page 13 of 13



Date: April 12, 2020                      Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #17567
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiffs




                                     13
